Citation Nr: 0930753	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-44 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $40,747.33, to include 
whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966, and from July 1969 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision by the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim seeking entitlement to 
waiver of the recovery of a overpayment disability 
compensation benefits, in the calculated amount of 
$40,747.33. 

The Board remanded this matter in September 2007 to address 
due process concerns and evidentiary development.  Such has 
been completed and the case is returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  For the period of September 15, 1996 to November 30, 
2002, the Veteran was paid the full amount of VA disability 
compensation at the 50 percent rate of $48,021.87; for that 
entire period, which began on the 61st day of his 
incarceration for a felony conviction, he should have been 
paid at the 10 percent rate, or $7,274.53, resulting in a 
$40,747.33 overpayment.

2.  The Veteran was completely at fault in the creation of 
the assessed overpayment, since he failed to promptly report 
his incarceration for a felony conviction; there was no fault 
on the part of VA.
 
3.  The assessed overpayment of compensation benefits to the 
Veteran did not result from fraud, misrepresentation of bad 
faith on his part.
 
4.  In view of the Veteran's current income and expenses, 
recovery of the overpayment would not be against equity and 
good conscience.


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the amount of 
$40,747.33 was properly created, and the Veteran is not 
entitled to waiver of recovery of the overpayment.  38 
U.S.C.A. §§ 5302, 5313 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 1.963, 1.965, 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

The VCAA duties to notify and to assist do not apply to the 
claim of waiver recovery of an overpayment of VA disability 
compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

In any event, it is noted that the Veteran had notification 
of the decision of the Committee on Waivers and Compromises, 
dated in May 2004, setting forth the general requirements of 
applicable law pertaining to a claim for waiver of recovery 
of an overpayment, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  In its 
decision, the Committee on Waivers and Compromises also 
informed the Veteran of the reasons that his claim was denied 
and the evidence it had considered in denying the claim.  The 
general advisements were reiterated in the statement of the 
case issued in October 2004, which also provided the Veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  In short and in 
any event, the Veteran has been notified of the information 
or evidence necessary to substantiate his claim and the 
parties responsible for obtaining that evidence.

Further, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence for his claim.  For example, VA has 
requested the Veteran to furnish evidence pertaining to his 
financial status, and he responded with information in 
September 2002, January 2003, March 2003, June 2003 and 
December 2007.  An audit calculating the overpayment was 
conducted by the RO and the report is associated with the 
claims folder attached to an October 2007 letter.  The Board 
is unaware of any additional evidence which is available in 
connection with this appeal.

Factual Background

The facts of this matter are as follows.  The Veteran was 
originally granted service connection for a right knee 
condition which was assigned a 20 percent initial rating.  
Following an October 1977 Board decision which awarded a 30 
percent rating for the knee disability and granted service 
connection for ganglion cysts of the bilateral hands, the RO 
implemented the Board's decision in a December 1977 rating 
decision that assigned a 30 percent rating for the right knee 
disorder and after granting service connection for the 
bilateral hand ganglion cysts, assigned noncompensable 
ratings for these conditions.  Thereafter, a January 1990 
rating decision which in addition to continuing the 30 
percent rating for the right knee disorder and the 
noncompensable rating for the ganglion cysts of bilateral 
hands, granted service connection for low back strain with an 
initial 10 percent rating, for bilateral varicose veins with 
an initial 10 percent rating, and the following disabilities 
which were assigned noncompensable ratings: bilateral hearing 
loss, scars of the neck and hands.  The combined evaluation 
was calculated as 50 percent disabling from June 1, 1989.  
The combined rating continued to be in effect in the April 
1991 rating which is most recent rating decision prior to the 
Veteran's incarceration.

In July 1991, the Veteran sent a correspondence to the VA 
wherein he responded to a Social Security number solicitation 
form and reported his address as a street address located in 
Fort Myers.  This is the last known address the VA had for 
him prior to his incarceration.  Also in July 1991, the 
Veteran filled out a direct deposit slip for his VA benefits, 
which again listed his address as the Fort Myers address.  
The direct deposit form is noted to have provided notice that 
payees must keep the government agency informed of any 
address changes in order to receive important information 
regarding benefits and to remain qualified for payments.  The 
Veteran signed this form on July 3, 1991.  

On June 17, 2002 a VA computer match showed that the Veteran 
was currently incarcerated at the Jackson correctional 
institution in Malone, Florida as of August 1, 1996.  
Subsequently, inmate information was obtained in August 2002 
reported an expected release date of August 1, 2006 with 
initial receipt date of August 1, 1996.  The offenses were 
shown to involve sexual offenses involving minor victims, 
including an attempted sexual battery of victim under age 12.

On August 14, 2002 the RO sent a letter to the Veteran's last 
known address advising him of the provisions under38 C.F.R. 
§ 3.655 requiring VA benefits be reduced to 10 percent if the 
combined evaluation is 20 percent or more after the 61st day 
of incarceration following the conviction of a felony.  The 
letter advised the Veteran that the law required his benefits 
be reduced to $91 dollars a month effective September 15, 
1996.  He was also given 60 days to submit additional 
evidence to show why reduction should not be made.  The 
Veteran's wife in a September 2002 letter responded to this 
letter by requesting an apportionment of the Veterans 
benefits.  She also reported that their current monthly 
income including VA benefits of $660.60 totaled $1845.23 per 
month and that monthly expenses totaled $1897.38 per month.  
Among the itemized expenses which included household and 
necessary living expenses including a mortgage of $501.38 
(first mortgage), there were also apparent discretionary 
expenses including a credit card bill of $159.00 per month, a 
second credit card bill of $155.00 per month, and a second 
mortgage of $281.00 per month.  She also listed a $50 monthly 
bill to feed farm animals listed as cows, chickens, pigs and 
emus.  

In October 2002 the RO issued a proposal to reduce benefits 
and provided the same information regarding the provisions of 
38 C.F.R. § 3.655 pertaining to incarcerated Veterans as that 
which was provided in the August 2002 letter.  This letter 
was sent to the correctional facility where the Veteran was 
housed at the time.  In December 2002 the RO effectuated the 
rating reduction to the 10 percent rate effective September 
15, 1996.  The RO advised him that this would create an 
overpayment.  On December 28, 2002 he was sent a letter 
advising him that the overpayment owed was $40, 747.33.  

In January 2003 a letter was sent to the Veteran's wife 
advising her of what information she needed to send in 
support of her apportionment claim and sent her a blank 
financial statement form which she was to fill out and 
return.  Another letter regarding the apportionment claim was 
sent to the Veteran also in January 2003, also advising him 
of what information he needed to send in regards to this 
claim, and sent him a different financial statement form 
which he was to fill out and return.  The Veteran returned 
his financial statement form to the RO in January 2003, but 
his wife did not respond to her January 2003 letter.  

The Veteran's January 2003 income statement sent in response 
to the apportionment letter listed total expenses of about 
$1300 a month, with his wife's current annual income of about 
$10,327.07 pre-tax.  However, he did not know his income 
since the VA stopped it.  He claimed he never received a 
penny of it since he was incarcerated.  The expense list 
included a $19.00 monthly credit card bill and the Veteran 
reported that his wife refinanced the house to pay off credit 
card bills.  

In March 2003, the RO denied apportionment to the Veteran's 
wife for failure to prosecute her claim and pointed out that 
she had not replied to the VA's request regarding her income 
and expenses.  Notice of the denial was sent to the Veteran 
and his wife in June 2003.  There is no evidence in the VA 
data pertaining to the Veteran to show that the apportionment 
denial was ever appealed.  

The Veteran's March 2003 income and expense statement lists 
the combined monthly net income for him and his wife as $1270 
and their total monthly expenses of $1371.  Among the 
expenses listed was a $20, 000 credit car bill paid off by 
refinancing his home, with no monthly amount given.  The 
other expenses were related to household expenses and totaled 
$1093.41.  In June 2003 the Veteran's wife sent an income 
statement which apparently did not list complete expenses as 
it left off the refinance of the credit card bill.  She 
listed their total income calculated from her net pay of 
$523.33 and his VA benefits of $695 and his Navy benefits of 
$409.52.  This adds up to $1728.85.  The total expenses which 
appeared to be related to household expenses added up to 
$1345.86.  The Veteran and his wife indicated their mortgage 
payment was $512.50 per month.  

The report of a December 2007 financial statement is noted to 
give a combined monthly net income for the Veteran and his 
wife as $2789 and monthly expenses of $3948.  In addition to 
household living expenses such as mortgage, food and 
utilities, the monthly expenses listed included the 
following.  A $200 credit card bill, $150 livestock feed, 
$148 phone bill, $78 for car repairs.  In addition the 
monthly food bill for the Veteran and his wife was listed at 
$600, when previous income reports listed the food bill as 
$100-150 per month.  The phone bill is also noted to be 
higher than previous phone bills listed between $30 and $70 
per month in previous income reports.  The rest of the 
expenses arguably were for living expenses including for 
health maintenance.  However, they did include a monthly bill 
of $50 for Home Depot and a separate monthly bill of $158 for 
home repairs, and it is not clear whether these expenses fall 
within the realm of "basic necessities."  Additionally the 
mortgage on the same home that originally had reported 
monthly mortgage payments of $512 reported in June 2003 is 
now $1100 per month.  

According to the audit of record, for the periods of 
September 15, 1996 to November 30, 1996, from December 1, 
1996 to November 30, 1997, December 1, 1997 to November 30, 
1998, December 1, 1998 to November 30, 1999, December 1, 1999 
to November 30, 200, December 1, 2000 to November 30, 2001, 
and December 1, 2001 to November 30, 2002 the Veteran was 
paid per month $596, $614, $626, $633, $647, $669 and $687.  
The total paid was $48, 021.87.  For these periods, he was 
entitled to $91, $94, $95, $96, $98, $101 and $103, 
respectively.  The total amount he was entitled to was 
$7,274.53.  Thus, an overpayment of $40, 747.33 was created.  

The Veteran's representative in a July 2009 brief, has 
alleged that the validity of the debt is in question due to 
there being an intertwined issue of entitlement to 
apportionment of the Veteran's VA benefits.  A review of this 
matter does reflect that in September 2002 the Veteran's wife 
filed a claim for apportionment which was denied by the RO in 
March 2003 with notice sent to the Veteran's wife and 
separate notice sent to the Veteran in June 2003.  There was 
no notice of disagreement shown to have been filed in 
response to this determination, thus it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  There is no evidence showing that another claim was 
filed for apportionment following the March 2003 denial.  In 
short, review of the claims folder and electronic database 
pertaining to the Veteran reflects no evidence of a pending 
claim or appeal for apportionment.  Thus, there is no 
inextricably intertwined claim for apportionment and the 
Board may proceed to address the matter regarding the debt.   

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), it was held 
that when the validity of a debt is challenged by a Veteran, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  The VA General 
Counsel has reinforced this obligation by holding that where 
the validity of the debt is challenged that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  See also VAOPGCPREC 6-98.  The 
Veteran and his representative in this case have specifically 
articulated such a challenge as set forth in the July 2009 
brief.  

A Veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration. 38 U.S.C.A. § 5313; 38 C.F.R.§ 3.665.

The file indicates that in December 2002, the RO 
retroactively reduced the Veteran's disability compensation 
to the 10 percent rate, from the 50 percent rate, because he 
was incarcerated for a felony conviction.  The period of the 
reduction, as shown by audit completed by the RO and sent to 
the Veteran in October 2007, was September 15, 1996 through 
November 30, 2002.

A review of the record shows that the Veteran was paid the 
total amount (50 percent) of VA disability compensation 
beginning the 61st day of his incarceration for a felony 
conviction, from September 15, 1996 through November 30, 2002 
following the VA's discovery of his incarceration.  The 
Veteran did not furnish the RO notification of his 
incarceration, as required.  The record is not clear whether 
the notifications received by the Veteran from the RO in 
regards to his compensation benefits prior to his 
incarceration in August 1996 included notice that he must 
notify the VA of any address changes.  However, when he 
signed up for direct deposit of his VA benefits in July 1991, 
the direct deposit form signed by him specifically provided 
notice that payees must keep the government agency informed 
of any address changes in order to receive important 
information regarding benefits and to remain qualified for 
payments.  Thus, he confirmed by his signature on July 3, 
1991 to have received notice advising him of the importance 
of keeping the VA notified of any address changes in 
conjunction with his VA benefits.  After receiving such 
notice, he failed to do so.  

From September 15, 1996 to November 30, 2002, the Veteran was 
paid the full amount of VA disability compensation at the 50 
percent rate of $48,021.87; for that entire period, which 
began on the 61st day of his incarceration for a felony 
conviction, he should have been paid at the 10 percent rate, 
or $7,274.53, resulting in a $40,747.33 overpayment.

For the overpayment period of September 15, 1996 through 
November 30, 2002, the Veteran was paid at the 50 percent 
rate, when he should have been paid at the 10 percent rate 
because he was incarcerated more than 60 days for a felony 
conviction.  Therefore, the Board finds that the RO's action 
to retroactively reduce the Veteran's disability compensation 
was proper.  According to the audit as discussed above, an 
overpayment of $40,747.33 was created.  The Board concludes 
that this overpayment amount was properly created because the 
Veteran was paid disability compensation to which he was not 
legally entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The 
Committee on Waivers and Compromises concluded that the facts 
in this case do not show the mandatory bars to waiver in the 
Veteran's case, and the Board agrees.  The Committee on 
Waivers and Compromises then denied the Veteran's claim for 
waiver on the basis that recovery of the overpayment would 
not be against equity and good conscience. 38 U.S.C.A. § 
5302(a); 38 C.F.R. 
§ 1.963(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

Fault of the debtor. Whether the actions of the debtor 
contributed to the creation of the debt.

Balancing of faults. Weighing of the fault of the debtor 
against that of the VA.

Undue hardship. Whether collection would deprive the debtor 
or family of basic necessities.

Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

Unjust enrichment. Whether failure to make restitution would 
result in unfair gain to the debtor.

Changing position to one's detriment. Whether reliance on VA 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation. 38 C.F.R. § 1.965(a).

According to the determination by the Committee on Waivers in 
May 2004, the overpayment of $40,747.33 in this case was 
created as a result of a retroactive reduction of disability 
compensation to the rate of 10 percent, effective September 
15, 1996, due to the Veteran's incarceration on a felony 
conviction.

Based on a review of the entire record and having considered 
the contentions of the Veteran, the Board concludes that the 
Veteran was solely at fault in the creation of the 
overpayment.  As discussed above, the Veteran was in receipt 
of notice of his obligation to keep the VA apprised of his 
whereabouts in order to receive important notifications 
regarding his benefits, and he failed to do so once he was 
incarcerated in August 1996.  

It was not until June 2002 that the RO through a computer 
match discovered the Veteran's incarceration and accordingly, 
first learned of his change of address for six years.  At 
that time, the RO sought to confirm his date of conviction 
and length of prison term, and sent him a proposed reduction 
letter.  Had he kept the RO apprised of his address, the 
Veteran would have received his award letter, would have been 
notified of his disability compensation, and would have had 
the opportunity to establish a method for receiving his 
payments at the proper amount. In other words, an overpayment 
would have been averted.

In short, the Board finds that the Veteran was duly informed 
of his obligation to report address changes, yet he failed to 
do so in a prompt manner, which led to the creation of the 
overpayment in this case.

There is no indication of any fault on the part of the VA in 
the creation of the overpayment, since prompt action was 
taken by the RO to reduce benefits upon learning of the 
Veteran's incarceration.  It is clear that the Veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of the VA.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the Veteran.  
In that regard, financial status reports were received in 
September 2002, March and June of 2003, and in December 2007.  
The earlier reports revealed that the total expenses exceeded 
the total income by $52 per month in September 2002, but when 
considering those expenses such as credit card bills and 
other payments, which appear to be discretionary and not 
clearly for basic necessities added up to at least $650 per 
month.  Thus the expenses for basic necessities would have 
been less than the income.  Likewise, the statement from 
March 2003 also reflect that the itemized monthly expenses 
apart from the $20,000 payoff of credit cards via a second 
mortgage would add up to $1093.41, which is $116.79 less than 
the reported income of $1270.  The June 2003 expense report 
submitted by his wife suggests that the monthly expenses 
totaling $1345.86 were $382.99 less than the monthly income 
of $1728.85.  

In regards to the most recent financial statement, while the 
expenses are shown to exceed the income by $1159, there are 
expenses that include a $200 credit card bill, a $148 phone 
bill, a $150 bill for livestock feed and a $50 Home Depot 
bill.  These expenses appear to be discretionary.  In 
addition, the Veteran's mortgage is noted to have doubled 
from $512.50 per month to $1100 per month, presumably 
including the second mortgage that earlier paid credit card 
debts totaling $20,000.  Thus, it appears that that some $587 
of this mortgage was to pay discretionary expenses via the 
second mortgage.  The discretionary expenses when added up 
amount to $1135, which account for most of the Veteran's 
expenses exceeding his income.  Furthermore, his food 
expenses have inexplicably increased from earlier reports of 
$100-150 per month to $600 per month, and the large 
discrepancy of this listed expense to prior food expenses 
likely accounts for the remainder of the excess expenses.  
Although the Veteran is noted to have stated that the reason 
that large credit card debt was amassed was for the purpose 
of supporting his wife until she had found employment, he did 
not submit independent evidence to support his contentions 
that the debts were to pay for basic necessities, and thus 
his contentions are not credible.  

For the above reasons the Board finds that the Veteran's 
income and expense reports do not reflect that payment of the 
debt would result in undue hardship.  It should be noted that 
the majority of the reports also reflected that the monthly 
expenses included payments for other debts such as credit 
card and second mortgages as described above; the VA debt is 
a valid debt to the government, and there is no reason that 
the Veteran should not accord the government the same 
consideration that he accords his private creditors.  Based 
on the income and expense information of record, it is 
concluded that the record does not tend to support a claim 
that recovery of the debt may endanger the Veteran's ability 
to provide for basic necessities.  Further, the record 
reveals no other factors which would make recovery of the 
overpayment inequitable, as discussed further below.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits were intended.  The Veteran is entitled to 
compensation at the 50 percent rate based on his service-
connected disabilities. Withholding benefits to recover the 
debt would not defeat the purpose of disability compensation, 
which is to compensate him for his impairment in earning 
capacity, because the Veteran was not entitled to such 
benefits during the period of the overpayment.

The Board also finds that failure to make restitution would 
result in unfair gain to the Veteran because he received 
monetary benefits to which he had no entitlement. VA made 
payments of disability compensation at the 50 percent rate, 
without knowledge that the Veteran was in fact a ward of the 
state penal system.  There is no evidence to show that he 
took any action to report his change of address and his 
incarceration.  Under such circumstances, to allow him to 
retain VA compensation above the 10 percent rate would 
constitute unjust enrichment.  The Veteran asserts that he 
did not actually receive the monies that VA paid him during 
the overpayment period, because the payments were stolen from 
him. Therefore, he essentially alleges that it cannot be 
considered unfair gain. However, as previously stated, the VA 
payments in question were sent to the Veteran's last known 
address, and the fact that they were intercepted by someone 
unbeknownst to the Veteran was the result of the Veteran's 
own inaction in reporting his whereabouts.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The Veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits 
would be against equity and good conscience.  The Veteran is 
solely at fault in the creation of the debt, and failure to 
repay the debt would result in unfair gain to him.  Also, 
recovery of the overpayment would not defeat the purpose for 
which the benefits are intended, and he has not relinquished 
a valuable right or incurred a legal obligation in reliance 
on his VA benefits.  As to the question of financial 
hardship, persuasive evidence has not been presented to show 
that the Government's right to full restitution should be 
moderated.

As the preponderance of the evidence is against the claim for 
waiver, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

An overpayment of disability compensation in the amount of 
$40,747.33 was properly created and waiver of the overpayment 
is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


